Citation Nr: 1124054	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for intrameniscal degenerative changes of the left knee.

3.  Entitlement to an initial, compensable rating for chronic bronchitis with chest pain, prior to July 31, 2009.

4.  Entitlement to a rating in excess of 10 percent for chronic bronchitis with chest pain, from July 31, 2009.

5.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine.

6.  Entitlement to service connection for intervertebral disc syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, granted service connection for PTSD, with an initial rating of 10 percent, intrameniscal degenerative changes of the left knee, with an initial rating of 10 percent, and chronic bronchitis with chest pain, with an initial, noncompensable (0 percent) rating, all effective October 21, 2003.  In that decision, the RO also denied service connection for intervertebral disc syndrome of the lumbar spine and intervertebral disc syndrome of the cervical spine.  In April 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings and denials of service connection.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for PTSD, intrameniscal degenerative changes of the left knee, and chronic bronchitis with chest pain, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings during the pendency of the appeal of 30 percent for PTSD, effective the date of service connection, and 10 percent for chronic bronchitis with chest pain, effective July 31, 2009, inasmuch as higher ratings for these disabilities are available-for chronic bronchitis, both before and after July 31, 2009-and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

At the time of the September 2010 Board hearing, the Veteran submitted additional lay evidence, in the form of a written statement from his mother and father, directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

Also, during the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

In September 2010, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board's decision addressing the claims for PTSD, intrameniscal degenerative changes of the left knee, and chronic bronchitis with chest pain, both prior to and from July 31, 2009, is set forth below.  The claims for service connection for intervertebral disc syndrome of the lumbar spine and intervertebral disc syndrome of the cervical spine are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the October 21, 2003, effective date of the grant of service connection, the Veteran's PTSD has primarily been manifested by depression, anxiety, difficulty sleeping, nightmares, hypervigilance, mood swings, irritability, difficulty being in crowded places, occasional difficulty with concentration, some social isolation and social problems, and occasional occupational problems.

3.  Since the October 21, 2003, effective date of the grant of service connection, the Veteran's intrameniscal degenerative changes of the left knee have primarily been manifested by pain and instability; flexion has been limited to no more than 110 degrees, extension has been limited to no more than 0 degrees, and no arthritis or dislocated semilunar cartilage has been shown.

4.  From the October 21, 2003, effective date of the grant of service connection, and prior to July 30, 2009, the Veteran's post-bronchodilator pulmonary function tests showed FEV-1 of 87 percent predicted value and FEV-1/FVC of 82 percent.

5. From July 30, 2009, and prior to May 12, 2010, pulmonary function tests showed FEV-1 of 76 percent predicted value and FEV-1/FVC of 84 percent.

6.  Since May 12, 2010, the Veteran's post-bronchodilator pulmonary function tests have shown FEV-1 of 68 percent predicted value, FEV-1/FVC of 81 percent, and DLCO of 92 percent predicted value.

7.  The schedular criteria are adequate to rate each disability on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for intrameniscal degenerative changes of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5258, 5260-5262 (2010).  

3.  The criteria for an initial, compensable rating for chronic bronchitis with chest pain, prior to July 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.96(d)(4), 4.97, Diagnostic Code 6600 (2010).  

4.  The criteria for a 10 percent, but no higher, rating for chronic bronchitis with chest pain, from July 30, 2009, and prior to May 12, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2010).  

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for chronic bronchitis with chest pain, from May 12, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2004 letter.  

A May 2008 letter informed the Veteran of what information and evidence was needed to substantiate the claims for increased initial ratings for his claimed disabilities, including pertinent rating criteria for evaluating the disabilities under consideration, which suffices, in part, for Dingess/Hartman.  After issuance of the May 2008 letter, and opportunity for the Veteran to respond, a February 2009 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran was not provided a specific letter containing general information regarding VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.  However, on these facts, the absence of such a letter is not shown to prejudice the Veteran.  The August 2006 SOC included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, after issuance of the October 2004 letter, August 2006 SOC, and the May 2008 letter, as well as opportunity for the Veteran to respond, a March 2010 SSOC reflects readjudication of the claim.  Cf. Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of October 2004, November 2009, and December 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, friends, family, and employer, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A.  PTSD

The ratings for the Veteran's PTSD have been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of depressive disorder, not otherwise specified.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms of his PTSD from those of any other such psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The report of an October 2004 QTC psychiatric examination indicates that the Veteran reported more or less continuous anxiety, stress, decreased sleep, nightmares, difficulty sleeping, irritability with friends and associates, thinking repeatedly about his experiences in Iraq, reduced social life, exaggerated startle response, and hypervigilance.  He stated that he worked with his father doing carpentry.  On examination, there was no impairment of thought processes or communication, no delusion or hallucinations, no inappropriate behavior, no suicidal or homicidal ideation, good personal hygiene, no observed panic attacks, and no impairment of impulse control.  The Veteran was oriented to time, place and situation, and recent, medium, and remote memory were intact.  There was no obsessive or ritualistic behavior, and rate and flow of speech was slightly impaired with brief staccato comments.  His mood was anxious, dysmorphic, and mildly depressed.  The Veteran was given a GAF score of 60.  It was noted that the Veteran was functioning adequately in his occupational sphere in that he was taking classes with a goal of a career in communications, but that he stated that his social life was very constricted.

VA treatment records indicate treatment for PTSD from May 2005 to February 2006.

In May 2005, the Veteran reported depression, sleeping excessively, feeling helpless and hopeless, lack of appetite, social isolation, increased irritability, difficulty concentrating, and lack of enjoyment in usual activities.  He denied past or present suicidal or homicidal ideation, but stated that he had gotten very angry at times and recently broke the top of his desk by pounding it with his fist. 

In July 2005, the Veteran reported nightmares, difficulty sleeping, hyper alertness, increased startle responses, difficulty in public places, flashbacks, panic attacks, occasional verbal confrontations, mood swings occurring as frequently as two to three times per month, lasting three to five days, irritability and difficulty getting along with others.  

In July, August, and October 2005, and in February 2006, mental evaluation showed good grooming, no unusual behaviors or psychomotor activity, and anxious appearance in July 2005, but no abnormal movements otherwise.  It also indicated no suicidal or homicidal ideation, linear thought process, no audio or visual hallucinations or delusions, good attention, good concentration, orientation to person, place, and date, intact recent and remote memory, no language deficits, fair insight, no visual or spatial deficits, normal speech, and irritable, euthymic, or euphoric mood.  The Veteran was consistently given a GAF score of 50.

In February 2006, the Veteran reported that, over the past few months, his mood had been more stable.  He reported that sleep, appetite, concentration, and activity level had all been essentially normal.  He further reported that he had occasional nightmares, dreams, and flashbacks, and was at times avoidant and isolative, but overall felt stable and did not want to restart psychiatric medication, as he felt it made him feel more agitated, restless, and unable to sleep.  

The Veteran also submitted written lay statements, dated in September 2006.  A letter from his sister states that the Veteran had had mood swings since his return from Iraq, that he had a hard time staying focused on school work, that school work caused him stress, that he seemed distant, and that he did not play with his nieces and nephews any more.  The Veteran's friend stated that the Veteran showed very few emotions, was always depressed, sometimes went though bad mood swings, which included anger and violence, lost concentration, broke down in tears for no reason, and blacked out occasionally.  The Veteran's parents stated that the Veteran was disconnected, had mood swings, had a hard time opening up, hardly had any friends, was sometimes violent and took out his aggression by punching holes in the walls and destroying his furniture, spent most of the time locked up in his room, did not eat or sleep very much, had trouble concentrating, broke down crying due to stress, and was paranoid.  The Veteran's coworker at a financial resources company stated that although the Veteran was very social and helpful among his peers, he tended to have mood swings and moments of isolation due to his condition, and that, on these days, it was very difficult for him to focus and function in his work environment.  

The report of a November 2009 QTC psychiatric examination indicates that the Veteran complained of poor sleep.  He reported currently using no medications, being married with a son, and getting along well with his wife.  Mental status examination revealed that the Veteran was alert and fully oriented and dressed properly, with good hygiene and grooming.  Speech was normal with no major disorder.  Thought processes were coherent with no tangentiality and no looseness of associations, although at times he had pauses before talking.  It was noted that he was not responding to questions spontaneously at first, but became more spontaneous as the interview progressed.  His affect was constricted and guarded initially, but became better as the interview progressed.  There was no delusional thinking or active hallucination.  It was noted that the Veteran sometimes responded to questions that he did not remember, but that there were times when his answers were spontaneous and he was able to remember things and respond properly.  On the test of similarities and proverbs, he gave unrelated and irrelevant answers.  It was noted that the Veteran's intellectual responses did not correspond to either his history of going to college and completing the grades he had completed, or his work history of working consistently for the last two and a half years.  It was also noted that his intellectual function was difficult to assess because of the pauses that he was making and the discrepancies in answering certain questions.  It was further noted that, at the end of the interview, he broke into tears.  The examiner assessed the Veteran's GAF score at 55.  It was noted that, considering the age of the Veteran, and also his amenability to therapy with treatment, his prognosis was considered to be favorable.

During the September 2010 Board hearing, the Veteran testified that, since he had come back from Iraq, he had had mood swings, which scared his family, that he had lost some friends, and that he could not be in crowded places because he would get very paranoid, confrontational, and agitated.  He also testified that he had gotten into altercations because of his irritability, and that he was currently employed, but had had confrontations at work due to his irritability.  He further testified that he had problems concentrating when going though school, although he had graduated with a bachelor's degree.  The Veteran stated that he had suicidal ideations from time to time, and that, when he had mood swings, it was difficult to control his irritability.  He also testified that he got into fights and that his family was sometimes scared of him because of his anger swings.  He stated that he was being treated for PTSD but stopped because of a bad experience with a therapist, and because he did not have time.  The Veteran's wife testified that the Veteran had not been in treatment for more than five years.  

The Veteran's wife also testified that the Veteran had a lot of anger outbursts and mood swings, and that small things triggered his PTSD.  She further testified that he had recurring nightmares, that he talked in his sleep like he was in combat, that he screamed in his sleep, that his anger issues and yelling were getting worse, that he avoided crowded places because they made him very nervous, that he had confrontations with co-workers, that he was angry and wanted to hurt people, and that his family stayed away from them because of his anger outbursts.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time since the October 21, 2003, date of service connection.

The evidence of record has repeatedly shown the Veteran's symptoms primarily to be depression, anxiety, difficulty sleeping, nightmares, hypervigilance, mood swings, irritability, difficulty being in crowded places, occasional difficulty with concentration, some social isolation and social problems, and occasional occupational problems, despite being consistently employed.  This symptomatology reflects a level of occupational and social impairment no greater than what is contemplated in the currently assigned 30 percent disability rating, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.

At no point since the October 21, 2003, date of service connection has the record reflected PTSD symptomatology warranting a 50 percent rating or more.  Although on October 2004 QTC examination the Veteran's rate and flow of speech was slightly impaired with brief staccato comments, speech has otherwise consistently been noted to be essentially normal, with no circumstantial, circumlocutory, or stereotyped speech.  No flattened affect has been noted.  The record does not reflect panic attacks occurring more than once a week.  While, on the November 2009 QTC examination, it was noted that the Veteran sometimes responded to questions that he did not remember, it was also noted that there were times when his answers were spontaneous and he was able to remember things and respond properly, and that the many of the Veteran's intellectual responses to questions were noted by the examiner not to correspond to his educational and work history, and that, because of such discrepancies, his intellectual function was difficult to assess.  Otherwise, memory, judgment, thought process, and abstract thinking have essentially been normal.

The Board notes that the Veteran and his relatives have consistently reported some difficulty in establishing and maintaining effective work and social relationships, including having reduced social life, social isolation, irritability, and difficulty getting along with others.  Also, during the September 2010 Board hearing, the Veteran testified that he was often confrontational and agitated, and that he was currently employed, but that he had had confrontations at work due to his irritability.  However, even considering this reported symptomatology, the Board does not find that the criteria for the higher, 50 percent rating have been met.  In this regard, the Board notes the September 2006 letter of the Veteran's coworker at a financial resources company stating that, although the Veteran was very social and helpful among his peers, he tended to have mood swings and moments of isolation due to his condition, and that on these days it was very difficult for him to focus and function in his work environment.  This statement is consistent with the reports of the Veteran's problems with social and occupational relationships, and with the criteria for the current 30 percent rating, which include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  In this regard, the Board also notes that the Veteran appears to have maintained employment and functioned adequately in his occupations throughout the relevant period.

The Board also notes that the Veteran and his relatives have consistently reported the Veteran having mood swings, sometimes severe, and that disturbances of motivation and mood are a criterion for a 50 percent rating for PTSD.  However, even considering such reported mood swings, given the totality of the Veteran's symptomatology as described, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 30 percent rating under the General Rating Formula, than those for a 50 percent rating.  

The Board has considered the Veteran's assigned GAF scores of 60 in October 2004, 50 from July 2005 to February 2006, and 55 in November 2009.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

However, the Board finds that the above GAF scores, alone, do not provide a basis for assigning an initial rating in excess of 30 percent for PTSD.  Regarding the GAF scores ranging from 51 to 60, reflecting more moderate symptoms, as noted above, the record does not reflect flat affect or circumstantial speech.  While it reflects occasional panic attacks reported by the Veteran, as well as some social isolation and conflicts with co-workers causing occasional occupational impairment, such symptomatology is consistent with a rating of 30 percent.

As regards the score of 50, reflecting serious symptoms, the record does not reflect such symptoms as severe obsessional rituals or shoplifting, or such serious impairment in social or occupational functioning as having no friends and being unable to keep a job.  Furthermore, while both the Veteran and his family and friends have reported some more serious symptomatology, such as suicidal ideation and violent outbursts, the Board does not find that such statements provide a basis for a rating in excess of 30 percent.  

While the Veteran reported suicidal ideation at the time of the November 2009 QTC examination, and having suicidal ideations from time to time during the September 2010 Board hearing, the record otherwise consistently indicates no suicidal ideation, and the Veteran has never been noted to be a threat to his own safety or a suicide risk.  Also, despite the Veteran's report of suicidal ideation in November 2009, the QTC examiner stated the opinion that the Veteran's prognosis was considered to be favorable and assigned a GAF score of 55, which does not contemplate symptomatology as severe as suicidal ideation.  

Furthermore, while noting the anger, irritability, and violent behavior reported by the Veteran, his friend, and his family in various statements and testimony, the Board does not find that this provides a basis for a higher rating.  Such statements include that the Veteran became angry at times, broke the top of his desk by pounding it with his fist, had occasional verbal confrontations, went though bad mood swings including anger and violence, and sometimes was violent and took out his aggression by punching holes in the walls and destroying his furniture.  Also, during the September 2010 Board hearing, the Veteran testified to getting into altercations because of his irritability, having confrontations at work due to his irritability, getting into fights, and that his family was sometimes scared of him because of his anger swings; the Veteran's wife testified that the Veteran had a lot of anger outbursts and mood swings triggered by small things.  

The Board also recognizes that the Veteran, his friends, and his family are competent, as laypersons, to report that about which they have personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board further recognizes that impaired impulse control (such as unprovoked irritability with periods of violence) is a criterion for a rating of 70 percent for PTSD.

However, while, as noted above, the Board finds that anger and irritability are symptoms of the Veteran's PTSD, the Board does not find that such symptoms are of the severity that would warrant a higher rating than 30 percent for PTSD.  Such a severe level of anger problems as that described by the Veteran and his friend and family, including violent behavior, is not reflected in any psychiatric evaluation of the Veteran, and is not consistent with the overall symptomatology noted by medical professionals on evaluation.  In this regard, the Board notes that, during the October 2004 QTC psychiatric examination, on mental status examination, that there was noted to be no impairment of impulse control.  Moreover, the Board notes that most such lay statements of the Veteran and his friend and family were made during the period of September 2006 to September 2010, but that the Veteran has not received, or sought, any psychiatric treatment whatsoever since February 2006.  The fact that the Veteran stopped seeking psychiatric treatment in February 2006, and has not sought any since then, diminishes the credibility of such lay assertions regarding the severity of the Veteran's anger symptoms.  This is particularly the case considering the severe level of anger symptoms the Veteran, his friend and his family have asserted, including violent and destructive behavior, as well as the extent to which they have asserted that such behavior has negatively affected the Veteran's life and relationships, including his relationship with his family.  Thus, the Board affords such assertions little probative weight, and does not find that they provide a basis for a rating in excess of 30 percent.  

Based on the foregoing, the Board finds that, since the October 21, 2003, date of service connection, the Veteran's psychiatric symptomatology has more nearly approximated the criteria for the 30 percent rather than the 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent rating have are not met, it logically follows that the criteria for a higher rating of 70 or 100 percent likewise are not met.

B.  Intrameniscal Degenerative Changes of the Left Knee

In the March 2005 rating decision, the RO granted service connection for intrameniscal degenerative changes of the left knee and assigned an initial rating of 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5257.

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, DC 5257.

The Rating Schedule also provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Also, under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the report of an October 2004 QTC examination indicates that the left knee revealed questionable parapatellar swelling, but no heat, redness, effusion, drainage, or abnormal movement.  There was tenderness on both the medial and lateral joint line and no crepitus.  Anterior drawer sign was negative, and McMurray's test was positive on the left medial side.  Range of motion was noted to be within normal limits, with extension to 0 degrees and flexion to 140 degrees, and pain noted at the extreme of flexion.  It was also noted that range of motion of the left knee was additionally affected by pain, but not fatigue, weakness, lack of endurance or incoordination, and no ankylosis was noted.  The Veteran's gait was normal.

An October 2004 magnetic resonance imaging (MRI) report in connection with the QTC examination indicates that intrameniscal degenerative changes were seen involving the posterior horn and body of the medial meniscus with no meniscal tear seen, and minimal joint fluid present.  The Veteran was diagnosed as having minimal intrameniscal degeneration changes without evidence of tear. 

October 2004 X-rays of the left knee in connection with the QTC examination revealed no abnormality in the left knee, with bony alignment normal, the distal femur and proximal tibia and fibula intact, no spurs or erosions seen, the articular surfaces smooth, joint spaces normal, and the patella intact and normal in position.

November 2004 MRI report again indicates findings of intrameniscal degenerative changes involving the posterior horn and body of the medial meniscus with no meniscal tear seen, and minimal joint fluid present.  

A statement from the Veteran's parents, dated in September 2006, indicates that the Veteran had pain in his knees every day, and that he could hardly go for runs any more with having his knees swell up.  

The report of a December 2009 QTC examination indicates that the Veteran reported having been diagnosed with "left knee injury with meniscal tear" since 2002.  The Veteran also reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain.  He reported flare-ups as often as four times per day, and at times lasting for one hour.  Flare-ups were precipitated by physical activity, during which time he had decreased range of motion.  He reported difficulty with standing, walking, prolonged ambulation, running, and performing arduous physical activities.  Physical examination of the left knee revealed weakness, tenderness, and guarding of movement, with no signs of edema, abnormal movement, effusion, redness, heat, deformity, malignment and drainage.  There was no subluxation, but locking pain and crepitus.  There was no genu recurvatum or ankylosis.  Range of motion was from 0 to 110 degrees with no additional degree of limitation with repetitive motion.  It was noted that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, and that pain had the major functional impact.  The anterior and posterior cruciate ligaments' stability, and medial and lateral collateral ligaments' stability, were within normal limits.  There was no subluxation.  The medial and lateral meniscus test of the left knee was abnormal with a slight degree of severity.  Left knee X-ray findings were noted to be normal, with joint spaces normal.  The VA examiner sated that, for the established diagnosis of "left knee injury with meniscal tear," the diagnosis was changed to "left knee strain, instability and injury with meniscal tear."  It was noted that the effect on the Veteran's usual occupation was difficulty with prolonged ambulation, running and performing arduous physical activities.

In a September 2010 statement, the Veteran's parents asserted that the Veteran had a tremendous amount of pain in his knees. 

During the September 2010 Board hearing, the Veteran testified that his knee locked up on a daily basis and cracked, and that he had fallen due to his leg locking up.  His wife testified that he Veteran frequently fell due to his knee locking up.  

Considering the pertinent facts in light of the governing legal authority, the Board finds that there is no basis for assignment of an initial rating in excess of 10 percent for intrameniscal degenerative changes of the left knee under DC 5257.  

The medical record reflects no more than slight instability of the left knee at all times since the October 21, 2003, date of service connection.  At the time of the December 2009 QTC examination, there was no subluxation, and the anterior and posterior cruciate ligaments' stability, as well as the collateral and medial and lateral ligaments' stability, were normal, and there was noted to be abnormal medial and lateral meniscus test of the left knee was with a slight degree of severity.  

As the record reflects no more than slight instability of the left knee, and no subluxation, at any point pertinent to the instant claim, an initial rating in excess of 10 percent under DC 5257 is not warranted.

The Board notes the Veteran's parents' September 2006 and September 2010 statements indicating that the Veteran had a great amount of pain in his knees, and that during the September 2010 Board hearing, the Veteran testified that his knee locked up on a daily basis and cracked, and he and his wife testified that he frequently fell due to his knee locking up.  However, while the Veteran has experienced pain and instability of the left knee, such instability has been shown by the objective medical evidence to be mild.  Therefore, the lay statements and testimony of the Veteran, his wife, and his parents do not provide the basis for a higher initial rating.

Also, the Board notes that the medical evidence reflects that no separately compensable rating is assignable under the diagnostic codes DCs 5260 and 5261 for limitation of flexion and extension of the knee, respectively.  The evidence reflects that left knee flexion has been limited, at worst, to 110 degrees, and that left knee extension has been normal, to 0 degrees.  Thus, the Veteran's flexion and extension measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5260 and DC 5261.  

In considering DC 5260 and DC 5261, the Board has considered additional limitation of function consistent with DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  However, while on the December 2009 QTC examination it was noted that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, and that pain had the major functional impact, there was noted to be no change in range of motion on repetitive testing.  Therefore, even considering these factors, the Veteran's left knee motion has not been limited to either 45 degrees or less of flexion or 10 degrees or more of extension, and the examination findings are consistent with no more than a 0 percent (noncompensable) rating under DC 5260 and DC 5261.  

Also, the Board has considered the provisions of DC 5003, which, in some cases, provide for a separate, compensable rating for limitation of motion of a joint, where the limitation involved is noncompensable under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5003.  However, X-ray findings have consistently been negative for arthritis.  As there has been no arthritis established by X-ray findings at any point pertinent to the appeal, a separate rating pursuant to the criteria of DC 5003.

Furthermore, the Board has considered the application of 38 C.F.R. § 4.71a, DC 5258.  Under DC 5258, a higher disability rating of 20 percent could be awarded with evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  

In this regard, the Veteran has repeatedly been noted to have had abnormal findings with respect to the medial and lateral meniscus of the left knee, with a slight degree of severity.  MRI tests in October 2004 and November 2004 revealed intrameniscal degenerative changes involving the posterior horn and body of the medial meniscus.  Also, locking pain and crepitus were found on December 2009 QTC examination, and that the Veteran and his wife have reported frequent episodes of locking and pain of the left knee.  However, the record has not reflected that the Veteran has had a torn meniscus, or dislocated semilunar cartilage of the left knee; the October 2004 and November 2004 MRI tests revealed no meniscal tear and minimal joint fluid present in the left knee, and no further diagnostic testing has revealed any torn meniscus or dislocated cartilage of the left knee.  

The Board notes that the report of a December 2009 QTC examination indicates that the Veteran reported having been diagnosed with "left knee injury with meniscal tear" since 2002, and that, after examining the Veteran, the VA examiner stated that, for the established diagnosis of "left knee injury with meniscal tear," the diagnosis was changed to "left knee strain, instability and injury with meniscal tear."  However, the Board points out that the medical records reflecting the Veteran's own reported history of having a left knee meniscal tear does not, without more, constitute competent medical evidence of a diagnosis of a meniscal tear.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence, and a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In this regard, as noted above, the record does not reflect that the Veteran has actually had any torn meniscus or dislocated cartilage of the left knee, and diagnostic testing has revealed that he does not.

Thus, the provisions of DC 5258 are not for application in this case. 

The Board has also considered the applicability of other diagnostic codes for rating this disability that provide for more than a 10 percent rating, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, ankylosis of the left knee or impairment of the tibia and fibula impairment are not shown.  See 38 C.F.R. § 4.71a, DCs 5256 and 5262.  The disability also has not been shown to involve any factor(s) that warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

C.  Chronic Bronchitis with Chest Pain

Here, as noted in the introduction, the RO has already assigned staged ratings for the Veteran's chronic bronchitis with chest pain, assigning an initial noncompensable rating from the October 21, 2003, effective date of the award of service connection, and a 10 percent rating from July 31, 2009.  Hence, consistent with Fenderson, the Board must consider the propriety of the ratings assigned at each stage, as well as whether any further staged rating is warranted.

Chronic bronchitis is rated pursuant to 38 U.S.C.A. § 4.97, DC 6600.  Under DC 6600, a 10 percent rating is warranted for a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value; or a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent of predicted value.  A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent of predicted value; or an FEV-1/FVC of 56 to 70 percent; or a DLCO (SB) of 56 to 65 percent of predicted value.  A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent of predicted value; or a FEV-1/FVC of 40 to 55 percent; or a DLCO (SB) of 40 to 55 percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for an FEV-1 of less than 40 percent of predicted value; or an FEV-1/FVC of less than 40 percent; or a DLCO (SB) of less than 40 percent of predicted value; or a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or an episode(s) of acute respiratory failure; or requiring outpatient oxygen therapy.  38 U.S.C.A. § 4.97, DC 6600.

Also, post-bronchodilator studies are required when PTFs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).

In this case, the report of an October 2004 QTC examination indicates that the Veteran reported a chronic condition of shortness of breath with walking fast or running, chronic cough in the morning, taking antibiotics on and off, and chest pain that was worse when taking a deep breath.  He denied a history of ever smoking or having asthma.  Examination of the lungs revealed bilaterally symmetric breath sounds, clear to auscultation, with no dullness on percussion and the expiratory phase within normal limits.  Chest X-rays showed no active pulmonary disease.  Pulmonary function tests (PFTs) showed a flow rate (FEV-1/FVC) of 77 percent before bronchodilator treatment and 82 percent after bronchodilator achievement, with 85 percent predicted value.  They also showed a normal FEV-1 of 87 percent predicted value, which was noted to be consistent with borderline obstruction and responsive to bronchodilator treatment.  The diagnosis was chronic bronchitis, mild, and it was noted that due to such chronic bronchitis, the Veteran had limitation of working in a work environment where there was smoke, significant dust, fumes, or chemicals, and also that he may experience shortness of breath with extreme exertion.  

A September 2006 VA treatment note indicates that the Veteran complained of having chest pain for one day.  The Veteran claimed that he had chest pain over the left breast that had started the day before, and had increased and become sharp.  It was noted that he had been experiencing slight shortness of breath for a day.  The Veteran stated that he had had chest pain on and off since 2003, that it lasted for a couple of hours and went away, and that it occurred every few months.  On examination, the chest was clear to auscultation, but the Veteran had difficulty taking a deep breath, there was no change in fremitus, no rails or masses, and there was tenderness with palpation of the anterior chest wall over the lateral chest at the left nipple line.  Chest X-rays showed no infiltrate, effusion, pleural abnormality, or pneumothorax.  It was noted that the Veteran had a history of chronic bronchitis, but that his pain was likely musculoskeletal, based on the history and physical examination.  

July 30 and 31, 2009, VA treatment records indicate that the Veteran reported having shortness of breath for 20 minutes, rapid respiration, and coughing since the day before.  It was noted that he had run out of his inhaler, and was prescribed a new one.  The Veteran also reported chest pain beginning in his left chest and spreading to his left arm.  On examination, the Veteran's initial respiratory rate was 24 to 26 and shallow, and the Veteran appeared apprehensive.  Lung examination showed mild decreased breath sounds at lung base bilaterally, and was otherwise unremarkable, with oxygen saturation 100 percent.  

September 2009 VA treatment records indicate that the Veteran had had asthma since 2002, but was feeling much better since July 2009, taking a nasal inhaler as ordered, using alprazolam about four times since July, and using two puffs of Albuterol daily on a regular basis.  He reported occasionally having some tightness of breathing, but denied wheezing, shortness of breath, cough, or chest pain.  PFTs were noted to show FEV1/FVC to be normal, FEV-1 and FVC to be reduced, DLCO to be normal, and significant bronchodilator response was noted.  It was noted that the Veteran did not meet the criteria for obstruction, but that there was significant improvement following bronchodilators, which may represent underlying asthma.  It was also noted that mild restriction was present.  On examination, lungs were clear to auscultation bilaterally, and there was symmetrical chest movement, with no forced expiratory wheeze.  

The report of a December 2009 VA examination indicates that the Veteran reported having been diagnosed with asthma since 2003.  He reported cough and shortness of breath after walking two city blocks, experiencing symptoms one to two times daily, having asthmatic attacks weekly, and visiting the physician for his condition as often as four times per year.  He also reported respiratory failure requiring respiration assistance from a machine, with four episodes in total, and the last episode two months prior, as well as receiving prednisone daily for two months, with good response.  Treatment was also noted to have included Albuterol daily, with duration of 6 years and good response.  He further reported overall functional impairments of difficulty with prolonged ambulation, running, and performing arduous physical activities.  Lung examination was noted to be abnormal, with inspiratory and expiratory wheezing in all lung fields.  PFTs revealed FEV-1 76 percent predicted before bronchodilator, and FEV-1/FVC of 84 percent.  It was noted that that the Veteran provided a good effort, and the FEV-1 more accurately reflected the severity of the condition.  It was also noted that post-bronchodilator was not performed because of evidence of bronchospasm.  There was no discrepancy between the PFT findings and clinical examination.  Chest X-ray showed mild uncoiling of the aorta, linear atelectasis, left base.  The diagnosis was bronchitis with mild restrictive pulmonary disease and linear atelectasis, left base of lung, with no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention. 

February 2010 private treatment records indicate that the Veteran reported having shortness of breath for one year, which was worse with temperature change.  The Veteran was assessed as having asthma and chronic bronchitis.  

The report of private PFTs performed on May 12, 2010, indicates the post-bronchodilator results of FEV-1 of 68 percent predicted, FEV-1/FVC of 81 percent, and DLCO of 92 percent predicted value.  It was noted that FEV-1 was reduced but that FEV-1/FVC was normal.  It was also noted that airway resistance was normal, diffusing capacity was normal, and that, following administration of bronchodilators, there was no significant response.  The diagnosis was moderate obstructive airways disease with possible restriction.  

June 2010 VA radiology reports indicate that the lungs were normally expanded and clear, with plural surfaces smooth, heart and pulmonary vascularity unremarkable, and hilar and mediastinal structures normal without masses.  The assessment was normal chest.

A September 2010 statement from the Veteran's parents indicates their assertion that, due to the Veteran's bronchitis and asthma, they had had to take him to the hospital several times because he could not breathe, and that, on many occasions, he had to stay in bed with breathing treatments.

During the September 2010 Board hearing, the Veteran testified that he had frequent attacks of shortness of breath, that he had had to be hospitalized about two or three times in the past year, that it took him a couple of days to recover after an attack, that he has had to stop exercising due to his breathing problems.

Considering the evidence of record in light of the governing legal authority, the Board finds that, with respect to the disability of  chronic bronchitis with chest pain: the criteria for an initial, compensable rating were not met at any time prior to July 30, 2009; the criteria for a rating of 10 percent, but no higher, were met from July 30, 2009, and prior to May 12, 2010; and that the criteria for a rating of 30 percent, but no higher, have been met from May 12, 2010.

Prior to July 30, 2009, the only post-service PFTs of record were those in connection with the October 2004 QTC examination, which showed FEV-1/FVC of 82 percent, and FEV-1 of 87 percent predicted value, post-bronchodilator.  These PFT results do not meet the criteria for a compensable rating under DC 6600, and therefore warrant a noncompensable rating.  See 38 C.F.R. § 4.31.

Furthermore, the medical record contains no indication that the Veteran's chronic bronchitis had worsened prior to July 30, 2009.  While he sought treatment in September 2006 for chest pain and slight shortness of breath, physical examination and chest X-rays were negative for pulmonary problems, and it was noted that the Veteran's pain was likely musculoskeletal, based on the history and physical examination.  Also, there are no PFTs for the period prior to July 30, 2009, which contradict the results indicated on the report of the October 2004 QTC examination.

The initial indication in the medical record that the Veteran's service-connected lung disability worsened is the July 30, 2009, VA treatment note, indicating that the Veteran reported shortness of breath, rapid respiration, and coughing since the day before, as well as chest pain beginning in his left chest and spreading to his left arm, and at which time the Veteran's initial respiratory rate was 24 to 26 and shallow, and lung examination showed mild decreased breath sounds at lung base bilaterally.  Thus, prior to July 30, 2009, an initial, compensable rating for chronic bronchitis was not warranted. 

In this regard, the Board notes that the July 30, 2009, treatment note is the first indication that the Veteran's chronic bronchitis symptoms had worsened, and that, in its March 2010 supplemental SOC (SSOC), the RO stated that the "findings warrant a 10 percent evaluation for your chronic bronchitis and chest pain, effective July 30, 2009 the date you sought treatment and displayed symptoms noted on your VA examination."  However, without explanation, the accompanying March 2009 rating sheet indicates an effective date for the Veteran's 10 percent rating for chronic bronchitis of July 31, 2009.  In light of these circumstances, the Board finds that the Veteran's chronic bronchitis with chest pain warrants a 10 percent rating, effective July 30, 2009, rather than July 31, 2009.

However, the record provides no basis for a rating in excess of 10 percent for chronic bronchitis with chest pain from July 30, 2009, and prior to May 12, 2010.  The PFT results contained in the report of the December 2009 QTC examination indicate FEV-1 of 76 percent predicted, and FEV-1/FVC of 84 percent, and the VA examiner commented that there was no discrepancy between the PFT findings and clinical examination.  These results are consistent with the criteria for a 10 percent rating under DC 6600, and do not meet the criteria for a higher rating under that code.  Prior to May 12, 2010, the record reflects no PFT results worse than those noted on the December 2009 examination, and neither the Veteran nor his representative has produced any evidence to that effect.

The record reflects that beginning May 12, 2010, the criteria for a 30 percent rating, but no higher, for chronic bronchitis have been met.  The May 12, 2010, private PFT results indicate FEV-1 of 68 percent predicted, post-bronchodilator, FEV-1/FVC of 81 percent, and DLCO of 92 percent predicted value.  The FEV-1 results are consistent with the criteria for a 30 percent rating under DC 6600, and none of the results meet the criteria for a higher rating under that code.  The record reflects no PFT results worse than those noted on May 12, 2010, and neither the Veteran nor his representative has produced any evidence to that effect.

The Board acknowledges the September 2010 statement from the Veteran's parents that, due to the Veteran's bronchitis and asthma, they had had to take him to the hospital several times because he could not breathe, and that, on many occasions had to stay in bed with breathing treatments.  The Board also acknowledges the Veteran's testimony during his September 2010 Board hearing that he had frequent attacks of shortness of breath, that he had had to be hospitalized about two or three times in the past year, that it took him a couple of days to recover after an attack, and that he has had to stop exercising due to his breathing problems.  

However, none of this lay evidence provides a basis for allowance of a higher rating, as the claim turns on the medical matter of the Veteran's current level of lung disability-specifically, the results of his PFTs.  Also, the medical record reflects no such frequent breathing problems or medical treatment, including hospitalizations, for breathing problems during any relevant period.

Therefore, pursuant to DC 6600, the Veteran's service-connected chronic bronchitis with chest pain warrants no higher than a 10 percent rating, from July 30, 2009, to May 11, 2010, and no higher than 30 percent beginning May 12, 2010.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The DC 6600 explicitly provides the rating criteria for chronic bronchitis, and the Veteran's disability in this case has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

D.  All Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that the Veteran's service-connected disabilities reflect so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to and discussed in the August 2006 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116. 

In this regard, the Board again notes the September 2009 statement from the Veteran's parents that, due to the Veteran's bronchitis and asthma, they had had to take him to the hospital several times because he could not breathe, and that, on many occasions, he had to stay in bed with breathing treatments.  The Board also acknowledges the Veteran's testimony during his September 2010 Board hearing that he had frequent attacks of shortness of breath, that he had had to be hospitalized about two or three times in the past year, that it took him a couple of days to recover after an attack, and that he has had to stop exercising due to his breathing problems.  

However, the record reflects no such frequent medical treatment or hospitalizations for breathing problems.  VA treatment records indicate that the Veteran received emergency treatment for shortness of breath once, on July 30, 2009.  Thus, the Board does not find the Veteran's assertions of repeated hospitalizations or extensive medical treatment for breathing problems to be credible.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's chronic bronchitis with chest pain, as well as the other disabilities under consideration.  The rating schedule fully contemplates the described symptomatology for each disability, and provides for ratings higher than those assigned based on more significant functional impairment, should any disability worsen.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD or intrameniscal degenerative changes of the left knee, pursuant to Fenderson, at any point, and that these claims for higher ratings must be denied.  Also the Board finds that, while ratings of 10 percent beginning July 30, 2009, and 30 percent beginning May 12, 2010, for chronic bronchitis with chest pain are warranted, there is no basis for any further staged rating of the Veteran's chronic bronchitis with chest pain, pursuant to Fenderson, and that the further claims for higher ratings for this disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 10 percent for intrameniscal degenerative changes of the left knee is denied.

An initial, compensable rating for chronic bronchitis with chest pain, prior to July 30, 2009, is denied.

A rating of 10 percent for chronic bronchitis with chest pain, from July 30, 2009, and prior to May 12, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating of 30 percent for chronic bronchitis with chest pain, from May 12, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that an orthopedic examination and opinion by an appropriate physician would be helpful in resolving the claims for service connection. 

In this case, the report of an October 2004 QTC examination indicates that, on examination, the Veteran had some pain involved with motion of the cervical and thoracolumbar spine.  Also, sensation was noted to be diminished in the approximate dermatomes of C6 and C7 in the right upper extremity, and in the approximate dermatomes of L4 and L5 in the right lower extremity.  There was also noted to be mild weakness in the upper extremities, and particularly in the triceps bilaterally, and a positive straight leg test, more prominent on the right side.  The diagnoses were cervical radiculopathy and intervertebral disc syndrome, with C6 and C7 nerve roots involved, and lumbar radiculopathy and intervertebral disc syndrome, with L4 and L5 nerve roots involved.  

During the September 2010 Board hearing, the Veteran testified that he first began having back and neck problems, when, during his service in Iraq, he was helping to tie up antennas, one of the guidelines for the antennas snapped, and the antennae hit the Veteran in the back and the head, which knocked him to the ground.  He furthermore stated that he was checked out by a corpsman and given Motrin, but that he did not have any proper treatment, as their communication detachment was short and they had to run a lot of extra missions for each of the particular units.  He also testified that he left service about a month after he came back from Iraq, and that he was unaware that he could go to the VA hospital to get checked out until a friend informed him so, but that he visited a massage therapist after returning from service.  He also stated that, in Iraq, he had to carry antennas that were between 80 and 90 pounds when setting up communication equipment in different locations, which involved a lot of carrying, lifting, and long walks.  

In this regard, the Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) indicates that the Veteran's primary specialty during his period of service was as a Multi Channel Equipment Operator.  

Also, a written statement from the Veteran's parents, dated in September 2010, indicates that the Veteran returned home after service with a tremendous amount of pain in his back and neck areas, and that, since he did not know about the VA hospital at the time, they took him to a massage therapist, Dr. M., for his back and neck.  In this regard, the Board notes that there are no treatment records from Dr. M. associated with the claims file.  

The Veteran's and his parents' statements, which are credible in light of the Veteran's specialty during service, taken together with the findings on the October 2004 QTC examination, which occurred approximately one year after the Veteran's separation from service, suggest that Veteran may have current intervertebral disc syndrome of the lumbar and cervical spine related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between any such intervertebral disc syndrome and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for intervertebral disc syndrome of the lumbar and cervical spine (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Moreover, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically, the RO should request that the Veteran provide sufficient information and authorization for it to obtain any pertinent records from the Veteran's message therapist, Dr. M., dated between October 2003 and October 2004.  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  


Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, the RO should request that the Veteran provide sufficient information and authorization for it to obtain any pertinent records from the Veteran's message therapist, Dr. M., dated between October 2003 and October 2004.

The RO should ensure that its letter meets the requirements of Dingess/Hartman (cited to above), particularly as regards disability ratings and effective dates, as appropriate. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has current intervertebral disc syndrome of the lumbar spine, intervertebral disc syndrome of the cervical spine, or any other lumbar or cervical spine disabilities.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the findings noted in the report of the October 2004 QTC examination.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


